Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/9/2021 regarding previous claim 11 overcoming the previous 103 rejection under Peukert have been fully considered but they are not persuasive.

Applicant argues Peukert’s cleaning program has already finished and references [0113] and [0116] of the embodiment(s).  
Examiner respectfully disagrees.  Examiner maintains the same response from the office action dated 10/26/2021:
Examiner maintains the interpretation that the cleaning program is interrupted/continued and references [0026] as disclosing these can be a “constituent part of the cleaning program”.  Applicant may further refer to [0027], which recites “the cleaning program can comprise additional process steps”.  These additional steps can be fairly construed as an extension/continuation of the cleaning program.     
To reiterate how “interruption” is occurring from the previous final office action, Examiner interprets that the cleaning program is “interrupted” because the cleaning program is designed to carry out the final-rinse and/or drying steps if washware remains in the chamber for a period of time (see [0005]).  This waiting/countdown period following the mandatory cleaning program steps (e.g. washing step, and may further include initial final-rinse and drying steps) before enabling/executing the additional final-rinse and/or drying steps can be “interrupted” by the opening of the door and verified by detection by the optical sensor (see [0030]-[0031]).  A judgment is then made based on the detected conditions to characterize whether washware has been removed or not to enable/proceed with the additional final-rinse and/or drying steps, with Peukert disclosing a variety of embodiments regarding the particulars how this would occur.  If the door is opened sufficiently long and/or washware is not detected by the optical sensor, then the expectation is that the additional final-rinse and drying steps would not be enabled/executed.      

Applicant’s arguments, see Remarks, filed 11/9/2021, with respect to the previous 103 rejection(s) of claim(s) 11 under modified Peukert have been fully considered and are persuasive.  Applicant has amended claim 11 regarding an evaluating unit configured to determine a pre-rinse has already finished.  Examiner does not consider Peukert to teach a pre-rinse.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Peukert, and further in view of newly cited Rosenbauer (US 20100294321).  Rosenbauer teaches applying a pre-rinse step to remove coarse soiling (see Rosenbauer’s [0002]-[0003]).  .
Examiner also notes that Peukert is considered to disclose an evaluating unit configured to determine whether an addition of cleaning agent has already taken place, whether a cleaning has already been finished, and whether a rinsing has already been started.  Peukert discloses a controller which operates the steps at the correct times, including various steps including an application detergent/disinfectant step, a washing step, and a rinsing step (see Peukert’s [0003], [0020]-[0022].  also refer to Figure 2 demonstrating the timing sequences).  Examiner will not infer limitations from the specification into the claim language.  As noted above, Peukert does not appear to disclose a pre-rinse per se.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “evaluating unit” in claim 11, “illumination device” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner has interpreted “evaluating unit” in claim 11 under 112(f) to correspond with the following structure: a computer/microprocessor, computer program product, function, routine, program code, etc. (see Applicant’s specification, [0017]).

Examiner has interpreted “illumination device” in claim 14 under 112(f) to correspond with the following: a light source, such as a laser, lightbulb, flash device, etc. (see Applicant’s specification, [0016]).  

Examiner has not applied 112(f) interpretation to the term “optical sensor” in claim 11, as Examiner considers such term to hold understood meaning in the cleaning arts.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-16, & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peukert (US 20160227980) in view of Rosenbauer (US 20100294321).
Peukert teaches a dishwasher comprising:

For Claim 11:
A household dishwasher, comprising: 
a washing chamber (see Figure 1, cleaning chamber 114); 
a controller apparatus configured to perform a wash program from a plurality of wash programs for washing items to be washed arranged in the washing chamber (see Figure 1, controller 160.  [0110]-[0111]); 
an optical sensor configured to capture an optical sensor signal of the washing chamber during performance of the wash program (see [0030]); and 
an evaluating unit configured to ascertain a subsequent loading of items to be washed by a user during performance of a wash program such that the wash program is interrupted as a function of the captured optical sensor signal of the washing chamber, configured to determine a point in time of the subsequent loading of items to be washed by the user during performance of the wash program but before an entire wash program has finished and stopped, such that the evaluating unit is configured to determine, in relation to the performed wash program, whether an addition of a cleaning agent has already taken place, whether a pre-rinsing has already been finished, whether a cleaning has already been finished, and whether a rinsing has already been started, and configured to perform a predetermined action as a function of the ascertained subsequent loading and the determined point in time (see [0003], [0020]-[0022], [0029]-[0033].  also refer to Figure 2 demonstrating the timing sequences).  Controller 160 utilizes a door sensor and/or optical sensor in judging the presence of washware in the cleaning chamber, which then factors into whether additional steps can be performed.  Examiner also refers to the response to arguments above regarding the various steps being determined by a controller based on timing;
wherein the subsequent loading of items to be washed by the user during performance of the wash program comprises the user subsequently loading at least one soiled item to be washed into the washing chamber after the wash program has already been started (see [0030]-[0031]).  Examiner notes that the activity of subsequently loading items into the washing chamber is an intended use/application of the dishwasher (see MPEP 2114, MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART).  

Peukert does not teach a distinct controller/evaluating unit (e.g. controller 160 appears to perform the recited functionality of both structural elements).  Peukert also does not teach a pre-rinse cycle/step.  


Regarding the distinct controller/evaluating unit, Examiner however, considers splitting up the functionality of controller 160 amongst two distinct controllers is the obvious act of making separable or duplication of parts (see MPEP 2144.04, “Making Separable”, “Duplication of Parts”).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Peukert and more particularly for there to be two distinct controllers performing the functionality of controller 160 because said modification is either the obvious act of making separable or duplication of parts.  

Regarding the pre-rinse, Examiner considers pre-rinse steps as well-known in the washing arts and refers to Rosenbauer, who teaches applying a pre-rinse step to remove coarse soiling (see Rosenbauer’s [0002]-[0003]).  Peukert’s controller already controls the various steps based on timing (see Peukert’s [0020]).    
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Peukert and more particularly to include a pre-rinse step because said step is conventional in the washing arts and would serve to remove coarse soiling as taught by Rosenbauer.  

Modified Peukert teaches claim 11.
Modified Peukert also teaches the following:

For Claim 12:
The household dishwasher of claim 11, wherein the predetermined action comprises an output of an item of information to the user and/or an adjustment of the wash program currently being performed (see [0029]). 

For Claim 13:
The household dishwasher of claim 11, wherein the evaluating unit is configured to determine the subsequent loading of items to be washed into the washing chamber as a function of an opening of a door of the household dishwasher and a closing of the door within a predetermined period of time while performing the wash program (see [0029]-[0031].  Refer to door opening in [0031]. 

For Claim 14:
The household dishwasher of claim 11, further comprising an illumination device for illuminating the washing chamber when capturing the optical sensor signal (see [0030].  refer to “light barriers”). 

For Claim 15:
The household dishwasher of claim 11, wherein the optical sensor comprises a camera, with the optical sensor signal comprising an image and/or a video of the washing chamber (see [0030]). 

For Claim 16:
The household dishwasher of claim 15, wherein the evaluating unit is configured to perform an image analysis of the captured image and/or of the captured video in order to ascertain the subsequent loading of items to be washed (see [0030]). 

For Claim 18:
The household dishwasher of claim 11, wherein the evaluating unit is configured to ascertain a quantity of the subsequently loaded items to be washed, a type of the subsequently loaded items to be washed, a position of the subsequently loaded items to be washed in the washing chamber, and/or a .

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peukert (US 20160227980) in view of Rosenbauer (US 20100294321) as applied to claim 11 above, and further in view Reitmeier et al. (EP 1116471, “Reitmeier”).
Modified Peukert teaches claim 11.
Modified Peukert does not appear to teach the following:

For Claim 17:
The household dishwasher of claim 11, wherein the evaluating unit is configured to perform a spectral analysis of the captured optical sensor signal in order to ascertain the subsequent loading of items to be washed. 

Examiner however, considers it conventional in the washing arts to perform spectral analysis using optical sensors and refers to Reitmeier, who teaches using optical sensors and performing spectral analysis to determine the contamination-level of the dishes so as to optimize the washing program (see Reitmeier’s machine translation, [0009]-[0011], [0015], [0025]-[0026], [0031]) (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Peukert, and more particularly, for the controller(s) to perform spectral analysis optical sensors as taught by Reitmeier so as to detect the contamination level of the washware and optimize the washing program(s).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718